Case 1:21-cv-22948-PCH Document 1-1 Entered on FLSD Docket 08/13/2021 Page 1 of 18




                              EXHIBIT "A"
Filing Case 1:21-cv-22948-PCH Document 1-1 Entered on FLSD Docket 08/13/2021 Page 2 of 18
       # 127712297   E-Filed 05/27/2021 05:54:38 PM


                                                                   IN THE CIRCUIT COURT OF THE
                                                                   11TH JUDICIAL CIRCUIT, IN AND FOR
                                                                   MIAMI-DADE COUNTY, FLORIDA

                                                                   GENERAL JURISDICTION DIVISION

                                                                   CASE NO.:

        EMIGDIO ANTONIO DE GRACIA,

                Plaintiff,

        v.

        ROYAL CARIBBEAN CRUISES LTD.
        d/b/a ROYAL CARIBBEAN GROUP

                Defendant.
                                                   /

                                 COMPLAINT AND DEMAND FOR JURY TRIAL

                Plaintiff sues Defendant and, in support thereof, alleges:

                                         PRELIMINARY ALLEGATIONS

             1. This is a Complaint for Damages in excess of $50,000.00 (fifty thousand dollars), exclusive

        of costs and interest.

             2. Plaintiff, EMIGDIO ANTONIO DE GRACIA, is a citizen of Panama.

             3. Defendant, ROYAL CARIBBEAN CRUISES LTD. d/b/a ROYAL CARIBBEAN

        GROUP (hereinafter “Defendant” or “Royal Caribbean”), is a foreign entity which maintains its

        principal place of business and worldwide headquarters in Miami, Florida.

             4. Admiral Management Inc. is incorporated in a foreign state and maintains its principal

        place of business in Broward County, Florida. Admiral Management Inc. also does business as

        and through “Admiral Management International, Inc.” Admiral Management International, Inc.

        is a Florida-registered business entity with its principal places of business at 5350 W Hillsboro



                                                             -1-
                         L I P C O N ,   M A R G U L I E S     &   W I N K L E M A N ,   P . A .
Case 1:21-cv-22948-PCH Document 1-1 Entered on FLSD Docket 08/13/2021 Page 3 of 18




   Blvd, Ste. 106, Coconut Creek, Florida, 33073 and/or 4758 W. Commercial Blvd., Tamarac, FL

   33319.

      5. Defendant, at all times material hereto, personally or through an agent(s):

              a. Operated, conducted, engaged in or carried on a business venture in the state of
                 Florida and/or Miami-Dade County, or had an office or agency in Florida and/or
                 Miami-Dade County;

              b. Was engaged in substantial business activity within the State of Florida;

              c. Operated cruise vessels within the waters of this State;

              d. Committed one or more of the acts stated in Florida Statutes, Sections 48.081,
                 48.181 or 48.193;

              e. The acts of the Defendant set out in this Complaint occurred in whole or in part
                 within the State of Florida.

      6. Defendant is subject to the jurisdiction of the courts within the State of Florida.

      7. At all times material to the events which give rise to Plaintiff’s claims against Defendant,

   Royal Caribbean Cruises Ltd. co-owned and co-operated CocoCay (a/k/a Little Stirrup Cay), a

   private island in the Bahamas, and Admiral Management Inc. co-owned and co-operated same.

      8. At all times material to the events which give rise to Plaintiff’s claims against Defendant,

   Royal Caribbean Cruises Ltd., Admiral Management Inc., and Admiral Management International,

   Inc., were engaged in a joint venture to build, construct, improve and operate CocoCay; making

   each other jointly and severally liable for the negligent acts of the others.

      9. In support thereof, Royal Caribbean Cruises Ltd., Admiral Management Inc., Admiral

   Management International, Inc. had: i) an intention to create a joint venture to build, construct,

   improve and operate CocoCay; ii) shared joint control or right of control in furtherance of same;

   iii) shared a joint proprietary interest in the development and operation of CocoCay; iv) shared




                                                        -2-
                    L I P C O N ,   M A R G U L I E S     &   W I N K L E M A N ,   P . A .
Case 1:21-cv-22948-PCH Document 1-1 Entered on FLSD Docket 08/13/2021 Page 4 of 18




   profits in in the development and operation of CocoCay; and v) shared losses associated with the

   development and operation of CocoCay. For example:

              a. Oliver Colimon executed Plaintiff’s employment agreement as “HR
                 Representative” on behalf of Admiral Management Inc.; at that time, however,
                 Oliver Colimon was directly employed by Royal Caribbean Cruises Ltd. as “HR
                 Manager Private Destinations”.

              b. While working in CocoCay, Plaintiff primarily took work orders and instructions
                 from Royal Caribbean representatives, including Susan Richardson, Royal
                 Caribbean Cruises Ltd.’s Private Destinations General Manager.

              c. A Royal Caribbean payroll representative paid Plaintiff for his work while he
                 worked on CocoCay, and when so doing, Royal Caribbean provided Plaintiff his
                 wages on Royal Caribbean’s “Salary at Sea” card.

      10. From 2005 to 2019, Plaintiff was directly employed by Royal Caribbean Cruises Ltd. as a

   shipboard Inventory Manager. In that capacity and during that time, Plaintiff worked only for

   Royal Caribbean aboard its fleet of vessels. During that time, Plaintiff worked aboard

   approximately fifteen to twenty Royal Caribbean cruise vessels including, but not limited to:

   Monarch of the Seas, Splendor of the Seas, Vision of the Seas, Grandeur of the Seas, Voyager of

   the Seas, Brilliance of the Seas, and Majesty of the Seas.

      11. While working as a shipboard Inventory Manager during that time, Plaintiff lived and

   worked aboard Royal Caribbean’s cruise vessels while Royal Caribbean operated the cruise

   vessels in navigable waters, and Plaintiff contributed to the function and mission of Royal

   Caribbean’s cruise vessels in that Plaintiff’s job duties primarily consisted of ensuring sufficient

   inventory aboard the vessel (i.e. food, beverage, and merchandise) for Royal Caribbean’s

   passengers.

      12. At all times material to the events which give rise to Plaintiff’s claims against Defendant,

   Plaintiff was a Jones Act seaman as that term is contemplated under the Jones Act, 46 U.S.C. §

   30104 and the General Maritime Law of the United States, vis-à-vis Royal Caribbean Cruises Ltd.


                                                       -3-
                   L I P C O N ,   M A R G U L I E S     &   W I N K L E M A N ,   P . A .
Case 1:21-cv-22948-PCH Document 1-1 Entered on FLSD Docket 08/13/2021 Page 5 of 18




   Chandris, Inc. v. Latsis, 515 U.S. 347, 363 (1995) (“In evaluating the employment-related

   connection of a maritime worker to a vessel in navigation, courts should not employ “a

   ‘snapshot’ test for seaman status, inspecting only the situation as it exists at the instant of injury;

   a more enduring relationship is contemplated in the jurisprudence.”)

      13. Plaintiff held and holds Jones Act seaman status vis-à-vis Royal Caribbean by virtue of

   Royal Caribbean’s exercise of control over Plaintiff and his work while in CocoCay. Spinks v.

   Chevron Oil Co., 507 F.2d 216 (5th Cir. 1975); Guidry v. S. La. Contractors, Inc., 614 F.2d 447

   (5th Cir. 1980).

      14. The causes of action asserted in this Complaint arise under the Jones Act, 46 U.S.C. §

   30104 and the General Maritime Law of the United States.

      15. At all times material, Royal Caribbean Cruises Ltd. owned, operated, managed,

   maintained, and/or controlled the vessels, Anthem of the Seas and Enchantment of the Seas (the

   “vessels”).

      16. At all times material, Royal Caribbean Cruises Ltd. operated the vessels in navigable

   waters.

      17. At all times material, Royal Caribbean Cruises Ltd. employed Plaintiff as an Inventory

   Manager in CocoCay as it controlled his work in CocoCay; for example, while working in

   CocoCay, Plaintiff received work-related instructions from Susan Richardson on behalf of Royal

   Caribbean with respect to inventory-related issues and logistics in connection with Royal

   Caribbean’s cruise vessels that called at port in CocoCay.

                                  FACTS COMMON TO ALL COUNTS

      18. In early February 2019, a Royal Caribbean representative reached out to Plaintiff to discuss

   Plaintiff working a short-term Inventory Manager position for Royal Caribbean in CocoCay; as



                                                          -4-
                      L I P C O N ,   M A R G U L I E S     &   W I N K L E M A N ,   P . A .
Case 1:21-cv-22948-PCH Document 1-1 Entered on FLSD Docket 08/13/2021 Page 6 of 18




   opposed to working an Inventory Manager position aboard Royal Caribbean cruises vessels upon

   which Plaintiff had worked for the preceding 14 years.

      19. In early February 2019, another Royal Caribbean representative, Susan Richardson,

   reached out to Plaintiff to further discuss the Inventory Manager position in CocoCay. Plaintiff

   interviewed for the position with Susan Richardson.

      20. In mid-February 2019, another Royal Caribbean representative, Oliver Colimon, reached

   out to Plaintiff to further discuss the Inventory Manager position in CocoCay. Oliver Colimon

   offered Plaintiff the position, and he accepted it.

      21. In early March 2019, Plaintiff arrived at CocoCay to begin work as an Inventory Manager.

   Plaintiff was told his immediate supervisor on the island would be Susan Richardson, who was

   working for Royal Caribbean Cruises Ltd. on CocoCay.

      22. On his first day of work in CocoCay, Plaintiff began to feel flu-like symptoms. Plaintiff

   first reported his symptoms to Susan Richardson, and Plaintiff asked her if he could be treated by

   one of Royal Caribbean’s doctors. In response, Susan Richardson informed Plaintiff that Royal

   Caribbean did not have a medical facility on CocoCay, and that he should instead take Ibuprofen

   and Aspirin from a First Aid cabinet within the residential housing area for Royal Caribbean’s

   employees on the island.

      23. In response, Plaintiff complied with Susan Richardson’s instructions, located the Ibuprofen

   and Aspirin in the First Aid cabinet, and took the medication as Susan Richardson instructed.

      24. A few days later, Plaintiff was still not feeling well, and in fact, felt worse than on his first

   day of work. Plaintiff then asked Troy, Royal Caribbean’s Director of Operations in CocoCay,

   whether he could be seen by a doctor.




                                                        -5-
                    L I P C O N ,   M A R G U L I E S     &   W I N K L E M A N ,   P . A .
Case 1:21-cv-22948-PCH Document 1-1 Entered on FLSD Docket 08/13/2021 Page 7 of 18




      25. Royal Caribbean eventually arranged for Plaintiff to be transported to Great Harbour Cay,

   an island that neighbored CocoCay and where there was a medical facility.

      26. At the Great Harbour Cay Medical Center, a nurse check Plaintiff’s vitals, including his

   blood pressure and temperature. The nurse remarked to Plaintiff that his blood pressure was

   extremely high. The nurse then diagnosed Plaintiff with dehydration, gave Plaintiff IV fluids, and

   discharged him from the Medical Center. Plaintiff was never examined by a doctor; only a nurse.

      27. Thereafter, Plaintiff returned to CocoCay. He still did not feel well, and informed Susan

   Richardson of that fact. Notwithstanding, Susan Richardson demanded that Plaintiff return to his

   job duties, despite his poor health. Plaintiff complied with Susan Richardson’s request and

   continued to work. As a result, Plaintiff’s health deteriorated while he worked, could not

   sufficiently rest and recover, and while he did not receive a proper diagnosis for his medical

   condition or proper medical treatment by a doctor.

      28. In mid-March 2019, Plaintiff again informed Troy, Royal Caribbean’s Director of

   Operations in CocoCay, that he was not feeling well and needed medical attention. In response,

   Troy instructed Plaintiff to visit the medical center aboard the aboard the Anthem of the Seas, while

   it was docked at port in CocoCay. Plaintiff complied, boarded the Anthem of the Seas, and asked

   to be seen by a doctor for diagnosis and medical treatment for the malaise he had experienced since

   he arrived to CocoCay earlier in the month. The shipboard nurse informed Plaintiff that no

   shipboard doctor could treat him, and instructed Plaintiff to go to the First Aid shack in CocoCay

   to be seen by a doctor and for medication.

      29. When Plaintiff went to the First Aid shack in CocoCay, a nurse was stationed there, but

   advised Plaintiff that the doctor on call was at that beach, and could only be summoned to the First

   Aid shack for emergencies. The nurse in CocoCay listened to Plaintiff’s ongoing complaints, took



                                                       -6-
                   L I P C O N ,   M A R G U L I E S     &   W I N K L E M A N ,   P . A .
Case 1:21-cv-22948-PCH Document 1-1 Entered on FLSD Docket 08/13/2021 Page 8 of 18




   his blood pressure and temperature, and remarked to Plaintiff that both of his vitals were above

   normal limits. Notwithstanding, Royal Caribbean’s nurse decided that Plaintiff’s condition was

   not an emergency, did not summon the doctor from the beach, and instead, instructed Plaintiff to

   take Ibuprofen. Plaintiff complied with this medical advice and returned to work.

      30. In April 2019, Plaintiff fainted while working in CocoCay. Plaintiff was then taken aboard

   Royal Caribbean’s cruise vessel, the Enchantment of the Seas, which was docked at port in

   CocoCay at that time, for medical treatment. Aboard the vessel Royal Caribbean’s doctors took

   Plaintiff’s blood pressure, tested Plaintiff’s blood, and discovered that his blood pressure, creatine

   and blood urea nitrogen (BUN) levels were critically elevated to dangerous levels.

      31. These are basic tests Defendant, Royal Caribbean could have requested or had done at any

   time prior when Plaintiff requested medical care on CocoCay or aboard Royal Caribbean’s cruise

   vessels.

      32. In response to Plaintiff’s dangerously elevated blood pressure and blood test results, Royal

   Caribbean medically evacuated Plaintiff from CocoCay and delivered him to a hospital in Cape

   Canaveral, Florida.

      33. In the Cape Canaveral Hospital, Plaintiff was diagnosed with acute interstitial nephritis,

   most likely induced by non-steroidal anti-inflammatory (NSAID) medication, such as Ibuprofen

   and Aspirin. It was noted at that time that Plaintiff was suffering from kidney and cardiovascular

   damage and related injuries.

      34. Plaintiff’s high temperature and elevated/uncontrollable blood pressure for the preceding

   weeks should have signaled to any reasonably competent medical professional that Plaintiff was

   dealing with this kidney-related issue; or at the very least, signaled to any reasonably competent




                                                        -7-
                    L I P C O N ,   M A R G U L I E S     &   W I N K L E M A N ,   P . A .
Case 1:21-cv-22948-PCH Document 1-1 Entered on FLSD Docket 08/13/2021 Page 9 of 18




   medical professional that further tests were needed to properly diagnose and treat Plaintiff’s

   medical condition and related injuries.

      35. Following this diagnosis, Defendant, Royal Caribbean selected several doctors to treat

   Plaintiff’s medical condition and related injuries. However, the treatment rendered by those

   doctors fell below the standard of acceptable medical care; for example, those doctors prescribed

   Plaintiff improper medication to address his acute interstitial nephritis and related injuries;

   prescribed him a dangerous medication regimen for too long of a time without safely balancing

   the resulting harm it would and did cause Plaintiff; and prematurely declared Plaintiff at maximum

   medical improvement which, in effect, prevented Plaintiff from receiving proper medical treatment

   and further aggravated his medical condition and related injuries.

                               COUNT I – JONES ACT NEGLIGENCE

          Plaintiff re-alleges, incorporates by reference, and adopts paragraphs one (1) through

   thirty-five (35) above as though originally alleged herein, and further alleges:

      36. At all times material hereto, it was the duty of Defendant to provide Plaintiff with a

   reasonably safe place to work.

      37. At all times material hereto, Defendant, its joint venturers, agents, servants, and/or

   employees acts and/or omissions caused, contributed and/or played a substantial part in bringing

   about Plaintiff’s injuries for reasons that include, but are not limited to, the following:

              a. Failure to use reasonable care to provide Plaintiff with a reasonably safe place to
                 work; and/or

              b. Failure to promptly, properly, and adequately diagnose and treat Plaintiff’s medical
                 condition and related injuries when he presented to Defendant, its joint venturers,
                 their shoreside medical professionals, their shipboard medical professionals, and/or
                 their agents, and as Plaintiff continued to complain as his medical condition and
                 related injuries became aggravated; and/or




                                                        -8-
                    L I P C O N ,   M A R G U L I E S     &   W I N K L E M A N ,   P . A .
Case 1:21-cv-22948-PCH Document 1-1 Entered on FLSD Docket 08/13/2021 Page 10 of 18




              c. Failure to provide Plaintiff with prompt, proper, and adequate medical care
                 shipboard and shoreside; and/or

              d. Failure to select, retain, approve and/or utilize competent, skilled and properly
                 trained medical care providers shipboard and shoreside with which to provide
                 Plaintiff prompt, proper and adequate medical care; and/or

              e. Failure to equip CocoCay and/or provide Plaintiff with an adequate medical
                 facility, including a sufficient number of medical doctors and nurses, in light of
                 Defendant’s conduct in assigning Plaintiff to work on the isolated island; and/or

              f. Failure to use available medical equipment and tests on CocoCay and/or aboard
                 Royal Caribbean’s cruise vessels to properly and properly diagnose Plaintiff’s
                 condition and treat him for same; and/or

              g. Failure to properly medically manage Plaintiff’s medical care, shipboard and
                 shoreside, after Plaintiff’s medical condition and related injuries manifested; and/or

              h. Undertaking to provide Plaintiff proper medical care, including diagnosis and
                 treatment, but failing to reasonably provide same; and/or

              i. Failure to timely medically evacuate and/or repatriate Plaintiff to provide prompt,
                 proper, and adequate medical treatment ashore without delay; and/or

              j. Dangerously overworking Plaintiff, despite his poor and deteriorating health, to the
                 point of fatigue and further injury.

      38. All of the breaches outlined above caused, contributed and/or played a substantial part in

   bringing about Plaintiff’s injuries.

      39. At all times material hereto, Defendant knew or should have known of the foregoing

   conditions which caused and/or resulted in Plaintiff’s injuries and did not correct them. In the

   alternative, the foregoing conditions existed for a sufficient length of time so that Defendant in the

   exercise of reasonable care should have learned of them and corrected them.

      40. As a result of Defendant’s negligence, Plaintiff was injured about his body and extremities,

   suffered physical pain and suffering, mental anguish, reasonable fear of developing future physical

   and medical problems, loss of enjoyment of life, physical disability, impairment, inconvenience

   on the normal pursuits and pleasures of life, feelings of economic insecurity caused by disability,


                                                        -9-
                    L I P C O N ,   M A R G U L I E S     &   W I N K L E M A N ,   P . A .
Case 1:21-cv-22948-PCH Document 1-1 Entered on FLSD Docket 08/13/2021 Page 11 of 18




   incurred medical expenses in the care and treatment of his injuries, suffered physical handicap,

   lost wages, income lost in the past, and his working ability and earning capacity has been impaired.

   Plaintiff’s injuries and damages are permanent or continuing in nature, and he will suffer the losses

   and impairments in the future.

          WHEREFORE, Plaintiff demands all damages recoverable by law.

                                COUNT II – GENERAL NEGLIGENCE

          Plaintiff re-alleges, incorporates by reference, and adopts paragraphs one (1) through

   thirty-five (35) above as though originally alleged herein, and further alleges:

          41.      At all times material hereto, it was the duty of Defendant to provide Plaintiff with

   a reasonably safe place to work.

          42.      At all times material hereto, Defendant, its joint venturers, agents, servants, and/or

   employees acts and/or omissions caused, contributed and/or played a substantial part in bringing

   about Plaintiff’s injuries for reasons that include, but are not limited to, the following:

                a. Failure to use reasonable care to provide Plaintiff with a reasonably safe place to
                   work; and/or

                b. Failure to promptly, properly, and adequately diagnose and treat Plaintiff’s medical
                   condition and related injuries when he presented to Defendant, its joint venturers,
                   their shoreside medical professionals, their shipboard medical professionals, and/or
                   their agents, and as Plaintiff continued to complain as his medical condition and
                   related injuries became aggravated; and/or

                c. Failure to provide Plaintiff with prompt, proper, and adequate medical care
                   shipboard and shoreside; and/or

                d. Failure to select, retain, approve and/or utilize competent, skilled and properly
                   trained medical care providers shipboard and shoreside with which to provide
                   Plaintiff prompt, proper and adequate medical care; and/or

                e. Failure to equip CocoCay and/or provide Plaintiff with an adequate medical
                   facility, including a sufficient number of medical doctors and nurses, in light of
                   Defendant’s conduct in assigning Plaintiff to work on the isolated island; and/or



                                                     - 10 -
                     L I P C O N ,   M A R G U L I E S   &    W I N K L E M A N ,   P . A .
Case 1:21-cv-22948-PCH Document 1-1 Entered on FLSD Docket 08/13/2021 Page 12 of 18




              f. Failure to use available medical equipment and tests on CocoCay and/or aboard
                 Royal Caribbean’s cruise vessels to properly and properly diagnose Plaintiff’s
                 condition and treat him for same; and/or

              g. Failure to properly medically manage Plaintiff’s medical care, shipboard and
                 shoreside, after Plaintiff’s medical condition and related injuries manifested; and/or

              h. Undertaking to provide Plaintiff proper medical care, including diagnosis and
                 treatment, but failing to reasonably provide same; and/or

              i. Failure to timely medically evacuate and/or repatriate Plaintiff to provide prompt,
                 proper, and adequate medical treatment ashore without delay; and/or

              j. Dangerously overworking Plaintiff, despite his poor and deteriorating health, to the
                 point of fatigue and further injury.

      43. All of the breaches outlined above caused, contributed and/or played a substantial part in

   bringing about Plaintiff’s injuries.

      44. At all times material hereto, Defendant knew or should have known of the foregoing

   conditions which caused and/or resulted in Plaintiff’s injuries and did not correct them. In the

   alternative, the foregoing conditions existed for a sufficient length of time so that Defendant in the

   exercise of reasonable care should have learned of them and corrected them.

           45.    As a result of Defendant’s negligence, Plaintiff was injured about his body and

   extremities, suffered physical pain and suffering, mental anguish, reasonable fear of developing

   future physical and medical problems, loss of enjoyment of life, physical disability, impairment,

   inconvenience on the normal pursuits and pleasures of life, feelings of economic insecurity caused

   by disability, incurred medical expenses in the care and treatment of his injuries, suffered physical

   handicap, lost wages, income lost in the past, and his working ability and earning capacity has

   been impaired. Plaintiff’s injuries and damages are permanent or continuing in nature, and he will

   suffer the losses and impairments in the future.




                                                    - 11 -
                    L I P C O N ,   M A R G U L I E S   &    W I N K L E M A N ,   P . A .
Case 1:21-cv-22948-PCH Document 1-1 Entered on FLSD Docket 08/13/2021 Page 13 of 18




          WHEREFORE, Plaintiff demands judgment in her favor for all damages recoverable

   against Defendant, plus costs, interest, any other relief this Court deems just and proper.

              COUNT III – FAILURE TO PROVIDE MAINTENANCE AND CURE

          Plaintiff re-alleges, incorporates by reference, and adopts paragraphs one (1) through

   thirty-five (35) above as though originally alleged herein, and further alleges:

      46. Under the General Maritime Law, Plaintiff, as a seaman, is entitled to recover maintenance

   and cure from Defendant, his employer, until he is declared to have reached Maximum Medical

   Improvement (MMI) and/or Maximum Medical Cure (MMC). Maintenance and cure includes

   unearned wages (regular wages, overtime, vacation pay and tips), which were reasonably

   anticipated to the end of the contract or voyage, whichever is longer. In addition, an MMI

   declaration must be unequivocal, and if not, any doubts or controversy regarding whether the

   seaman is at MMI must be resolved in the seaman’s favor.

      47. To date, Plaintiff has not reached MMI and is therefore entitled to receive from Defendant

   medical treatment from physicians of his choice and daily maintenance payments.

      48. At all times material hereto, Defendant willfully and callously delayed, failed and/or

   refused to provide Plaintiff with his full entitlement to maintenance and cure, and/or Defendant

   willfully and callously delayed, failed and/or refused to provide the Plaintiff the level of

   maintenance he requires to reasonably support himself as he convalesces, such that Plaintiff has

   become obligated seek the undersigned’s legal services and pay the undersigned a reasonable

   attorney’s fee.

      49. At all times material hereto, Defendant’s failure to provide Plaintiff the entire maintenance

   and cure he is due has been willful, arbitrary, capricious, in violation of the law, and in callous

   disregard for Plaintiff’s right as a seaman. As such, Plaintiff would be entitled to recover his



                                                     - 12 -
                     L I P C O N ,   M A R G U L I E S   &    W I N K L E M A N ,   P . A .
Case 1:21-cv-22948-PCH Document 1-1 Entered on FLSD Docket 08/13/2021 Page 14 of 18




   attorneys’ fees from Defendant under the General Maritime Law of the United States and

   potentially punitive damages.

       50. At all times material hereto, Defendant’s unreasonable and/or callous failure to pay or

   provide Plaintiff with maintenance and cure aggravated Plaintiff’s condition and caused him to

   suffer additional compensatory damages, including, but not limited to, the aggravation of his

   physical condition, disability, pain and suffering, reasonable fear of developing future physical

   and medical problems, mental anguish, loss of enjoyment of life, feelings of economic insecurity

   as well as lost earnings or earning capacity, and medical and hospital expenses in the past and into

   the future.

           WHEREFORE, Plaintiff demands all damages recoverable by law.

        COUNT IV – FAILURE TO PROVIDE PROMPT, PROPER AND ADEQUATE
                               MEDICAL CARE

           Plaintiff re-alleges, incorporates by reference, and adopts paragraphs one (1) through

   thirty-five (35) above as though originally alleged herein, and further alleges:

       51. At all times material hereto, Defendant had an absolute and non-delegable duty to provide

   Plaintiff with prompt, proper, and adequate medical care.

       52. At all times material hereto, Defendant, through its joint venturers, employees, agents,

   shipboard and/or shoreside physicians and/or nurses, negligently failed to provide Plaintiff with

   prompt, proper, and adequate medical care. Defendant’s acts and/or omissions, as outlined below,

   caused, contributed and/or played a substantial part in bringing about Plaintiff’s injuries and

   damages and/or aggravation of same. Defendant’s negligent acts/omissions include, but were

   limited to:

                 a. Failure to use reasonable care to provide Plaintiff with a reasonably safe place to
                    work; and/or



                                                      - 13 -
                      L I P C O N ,   M A R G U L I E S   &    W I N K L E M A N ,   P . A .
Case 1:21-cv-22948-PCH Document 1-1 Entered on FLSD Docket 08/13/2021 Page 15 of 18




              b. Failure to promptly, properly, and adequately diagnose and treat Plaintiff’s medical
                 condition and related injuries when he presented to Defendant, its joint venturers,
                 their shoreside medical professionals, their shipboard medical professionals, and/or
                 their agents, and as Plaintiff continued to complain as his medical condition and
                 related injuries became aggravated; and/or

              c. Failure to provide Plaintiff with prompt, proper, and adequate medical care
                 shipboard and shoreside; and/or

              d. Failure to select, retain, approve and/or utilize competent, skilled and properly
                 trained medical care providers shipboard and shoreside with which to provide
                 Plaintiff prompt, proper and adequate medical care; and/or

              e. Failure to equip CocoCay and/or provide Plaintiff with an adequate medical
                 facility, including a sufficient number of medical doctors and nurses, in light of
                 Defendant’s conduct in assigning Plaintiff to work on the isolated island; and/or

              f. Failure to use available medical equipment and tests on CocoCay and/or aboard
                 Royal Caribbean’s cruise vessels to properly and properly diagnose Plaintiff’s
                 condition and treat him for same; and/or

              g. Failure to properly medically manage Plaintiff’s medical care, shipboard and
                 shoreside, after Plaintiff’s medical condition and related injuries manifested; and/or

              h. Undertaking to provide Plaintiff proper medical care, including diagnosis and
                 treatment, but failing to reasonably provide same; and/or

              i. Failure to timely medically evacuate and/or repatriate Plaintiff to provide prompt,
                 proper, and adequate medical treatment ashore without delay; and/or

              j. Denying Plaintiff the ability to seek prompt, proper and/or adequate medical
                 treatment shipboard and/or shoreside; and/or

              k. Preventing Plaintiff from seeking prompt, proper and/or adequate medical
                 treatment shipboard and/or shoreside; and/or

              l. Prematurely terminating Plaintiff’s medical care.

      53. As a result of Defendant’s negligence, Plaintiff was injured about his body and extremities,

   suffered physical pain and suffering, mental anguish, reasonable fear of developing future physical

   and medical problems, loss of enjoyment of life, physical disability, impairment, inconvenience

   on the normal pursuits and pleasures of life, feelings of economic insecurity caused by disability,



                                                   - 14 -
                   L I P C O N ,   M A R G U L I E S   &    W I N K L E M A N ,   P . A .
Case 1:21-cv-22948-PCH Document 1-1 Entered on FLSD Docket 08/13/2021 Page 16 of 18




   incurred medical expenses in the care and treatment of his injuries, suffered physical handicap,

   lost wages, income lost in the past, and his working ability and earning capacity has been impaired.

   Plaintiff’s injuries and damages are permanent or continuing in nature, and he will suffer the losses

   and impairments in the future.

      54. This Count is alleged separately from Jones Act negligence asserted above pursuant to

   Joyce v. Atlantic Richfield Company, 651 F. 2d 676 (10th Cir. 1981), which states, in part,

   “Negligent failure to provide prompt medical attention to a seriously injured seaman gives rise to

   a separate claim for relief [for which separate damages are awardable].”

          WHEREFORE, Plaintiff demands all damages recoverable by law.

                                    COUNT V – UNSEAWORTHINESS

          Plaintiff re-alleges, incorporates by reference, and adopts paragraphs one (1) through

   thirty-five (35) above as though originally alleged herein, and further alleges:

      55. At all times material hereto, Defendant had an absolute and non-delegable duty to maintain

   the vessels Plaintiff served in a seaworthy condition.

      56. At all times material hereto, Defendant’s vessels were unseaworthy and such

   unseaworthiness was a legal cause of injury and damage to the Plaintiff by reasons that include,

   but are not limited to, the following:

              a. The vessels which Plaintiff served were not reasonably fit for their intended
                 purpose; and/or

              b. The vessels’ crew, including Defendant’s shipboard doctors and nurses, were not
                 properly trained, instructed and/or supervised; and/or

              c. Defendant created an unsafe shipboard working environment; and/or

              d. The vessels did not carry a fit crew; and/or

              e. The vessels’ medical personnel were not properly trained, monitored and/or
                 supervised to promptly, properly, and adequately diagnose and treat Plaintiff’s


                                                    - 15 -
                    L I P C O N ,   M A R G U L I E S   &    W I N K L E M A N ,   P . A .
Case 1:21-cv-22948-PCH Document 1-1 Entered on FLSD Docket 08/13/2021 Page 17 of 18




                  medical condition and/or injuries when he presented to the vessels’ medical center
                  and as he continued to complain as his condition/injuries became aggravated;
                  and/or

              f. The vessels failed to carry and utilize properly trained medical providers to
                 medically manage Plaintiff’s medical care after he was injured.

      57. As a result of the unseaworthiness of the vessel, Plaintiff was injured about his body and

   extremities, suffered physical pain and suffering, mental anguish, reasonable fear of developing

   future physical and medical problems, loss of enjoyment of life, physical disability, impairment,

   inconvenience on the normal pursuits and pleasures of life, feelings of economic insecurity caused

   by disability, incurred medical expenses in the care and treatment of his injuries, suffered physical

   handicap, lost wages, income lost in the past, and his working ability and earning capacity has

   been impaired. Plaintiff’s injuries and damages are permanent or continuing in nature, and he will

   suffer the losses and impairments in the future.

          WHEREFORE, Plaintiff demands all damages recoverable by law

   Dated: May 27, 2021
                                                            Respectfully submitted,

                                                            LIPCON, MARGULIES
                                                            & WINKLEMAN, P.A.
                                                            Attorneys for Plaintiff
                                                            One Biscayne Tower, Suite 1776
                                                            2 South Biscayne Boulevard
                                                            Miami, Florida 33131
                                                            Telephone: (305) 373-3016
                                                            Facsimile: (305) 373-6204

                                                       By: /s/ L. Alex Perez
                                                           MICHAEL A. WINKLEMAN
                                                           Florida Bar No. 36719
                                                           mwinkleman@lipcon.com
                                                           JACQUELINE GARCELL
                                                           Florida Bar No. 104358
                                                           jgarcell@lipcon.com
                                                           L. ALEX PEREZ
                                                           Florida Bar No. 125452


                                                   - 16 -
                   L I P C O N ,   M A R G U L I E S    &   W I N K L E M A N ,   P . A .
Case 1:21-cv-22948-PCH Document 1-1 Entered on FLSD Docket 08/13/2021 Page 18 of 18




                                                         aperez@lipcon.com




                                                - 17 -
                L I P C O N ,   M A R G U L I E S   &    W I N K L E M A N ,   P . A .
